DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 23 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and examined.

Claim Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 11: The method of claim 7 wherein a width of the adjustment assembly increases in (F) (indefinite as to what occurs to result in the increase in width).  

Claim 12: The method of claim 8 wherein a width of the adjustment assembly decreases in (G) (indefinite as to what occurs to result in the decreases the width).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seeboth (U.S. Publication 2021/0172178).

Claim 1: Seeboth discloses a system for securing a panel within a base shoe, the system comprising: 
a first tapered member (Fig. 21: proximate 128a) including a first end, a second end and a width that tapers from the first end to the second end that defines a first member taper direction (as shown) and including a first upper chamfer near the first end and a second upper chamfer near the second end (as shown, a chamfer is around the perimeter proximate the actual location of reference characters 128a and 128b; this meets the claimed limitation based on the orientation of the system) 
a second tapered member (128b) including a first end and a second end and a width that tapers from the first end to the second end defining a second member taper direction (as shown) and including a third upper chamfer near the first end and a fourth upper chamfer near the second end (see explanation above for the location and interpretation of the chamfers); 
a back plate (118) including a first end and a second end and a first front back plate surface that defines a first portion (proximate 131a and receiving 128a) near the first end and a second front back plate surface (proximate 131b and receiving 128b) that defines a second portion near the second end, wherein a width of the first portion tapers from a position near the first end to a first position between the first end and the second end defining a first portion taper direction, and a width of the second portion tapers from a position near the second end to a second position between the first end and the second end defining a second portion taper direction (as shown in Fig. 21); 
wherein the first tapered member is adapted to overlay the first front back plate surface with the first member taper direction opposite the first portion taper direction, and/or the second tapered member is adapted to overlay the second front back plate surface with the second member taper direction opposite the second portion taper direction (as shown in Figs. 21 and 3).  

Claim 2: Seeboth discloses the system of claim 1 wherein the first tapered member and/or the second tapered member is adapted to slide laterally in relation to the back plate (this would occur based on friction applied pressing the tapered members against the back plate).  

Claim 3: Seeboth discloses the system of claim 1 wherein the first tapered member includes a first member front surface (128a facing the panel 102 as shown in Fig. 3) and a first member back surface (opposite the front surface) that define the first width, and the first member back surface is adapted to slide laterally upon the first front back plate surface (as shown and would be the result; compare Figs. 2, 3 and 4), and/or the second tapered member includes a second member front surface and a second member back surface that define the second width (128b facing panel 102), and the second member back surface is adapted to slide laterally upon the second front surface (as shown).  

Claim 4: Seeboth discloses the system of claim 1 wherein the width of the first portion near the first end is generally equal to the width of the second portion near the second end (as shown in the drawings, the widths are “generally” equal using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 5: Seeboth discloses the system of claim 1 wherein the first position between the first end and the second end of the back plate corresponds to the second position between the first end and the second end of the back plate (as shown generally in Figs. 2-4).  


Claim 7: Seeboth discloses a method of releasably securing a panel within a base shoe, the method comprising: 
(A) providing a first tapered member (128a) including a first end and a second end and a width that tapers from the first end to the second end and including a first upper chamfer near the first end and a second upper chamfer near the second end (see explanation in claim 1 above regarding the chamfers); 
(B) providing a second tapered member (128b) including a first end and a second end and a width that tapers from the first end to the second end and including a third upper chamfer near the first end and a fourth upper chamfer near the second end (see explanation in claim 1 above regarding the chamfers); 
(C) providing a back plate (118) including a first end and a second end and a first front back plate surface (receiving 128a) that defines a first portion near the first end and a second front back plate surface (receiving 128b) that defines a second portion near the second end, wherein a width of the first portion tapers from a position near the first end to a first position between the first end and the second end defining a first portion taper direction (as shown), and a width of the second portion tapers from a position near the second end to a second position between the first end and the second end defining a second portion taper direction (as shown); 
(D) overlaying the first tapered member with the first front back plate surface with the first member taper direction opposite the first portion taper direction and the second tapered member with the second front back plate surface with a second member taper direction opposite the second portion taper direction to form an adjustment assembly (as shown in Figs 2-4); 
(E) positioning the adjustment assembly between a surface of the panel and a surface of the base shoe (as shown in Figs 2-4); 
(F) applying a downward force to the first upper chamfer and/or the third upper chamfer to secure the panel (this would occur either directly or indirectly during installation and the direction of the force applied would be dependent upon the orientation of the member as “up” and “down”, their equivalents and derivations are constant directions and do not change regardless or the orientation of the system).  

Claim 8: Seeboth discloses the method of claim 7 further comprising: (G) applying a downward force to the second upper chamfer and/or the fourth upper chamfer to release the panel (this would occur either directly or indirectly during uninstallation and the direction of the force applied would be dependent upon the orientation of the member).  

Claim 9: Seeboth discloses the method of claim 7 wherein the downward force to the first upper chamfer in (F) is translated into a first lateral force to the first tapered member causing the first tapered member to translate laterally with respect to the back plate, and/or the downward force to the third upper chamfer in (F) is translated into a second lateral force to the second tapered member causing the second tapered member to translate laterally with respect to the back plate (the examiner takes the position that this would occur based on the rules governing physics and the forces applied either directly or indirectly).  

Claim 10: Seeboth discloses the method of claim 8 wherein the downward force to the second upper chamfer in (G) is translated into a first lateral force to the first tapered member causing the first tapered member to translate laterally with respect to the back plate, and/or the downward force to the fourth upper chamfer in (G) is translated into a second lateral force to the second tapered member causing the second tapered member to translate laterally with respect to the back plate (the examiner takes the position that this would occur based on the rules governing physics and the forces applied either directly or indirectly).  

Claim 11: Seeboth discloses the method of claim 7 wherein a width of the adjustment assembly increases in (F) (this would occur based on the compression of 120 against 116).  

Claim 12: Seeboth discloses the method of claim 8 wherein a width of the adjustment assembly decreases in (G) (the would occur based on the release of compression of 120 against 116).  

Claim 13: Seeboth discloses the method of claim 7 wherein the base shoe (104) includes a channel (receiving 102) with at least one inner surface (As shown), and the positioning of the adjustment assembly in (E) includes positioning the adjustment assembly between the at least one inner surface of the base shoe and the surface of the panel (as shown in Figs. 2-4).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeboth.


Claims 6 and 14: Seeboth discloses the system and method except wherein the first tapered member and the second tapered member mirror one another (claim 6), or wherein the overlaying of the first tapered member and the second tapered member in (D) results in the first and second tapered members mirroring one another (claim 14).  As shown, the members are approximately mirrored.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  the mirrored shapes would still operate in the intended manner without departing from the scope of operability of the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Kim (U.S. Publication 2004/0071507), Yang (U.S. Publication 2015/0110552), Noble (U.S. Publication 2016/0265232), Lutz (U.S. Publication 2010/0058678) and Zhou (U.S. Publication 2015/0267415).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649